Case: 15-30609      Document: 00513349152         Page: 1    Date Filed: 01/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30609                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         January 20, 2016
DONALD DOMINICK,                                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellee

v.

TODD BARRERE; LIEUTENANT PATRICK COCHRAN,

              Defendants - Appellants




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-497


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed with the following response
to defense objections.
       These parties are well informed on what the law allows state officers for
qualified immunity; and if essential facts are known, the decision about the
defense is for the judge to decide. The judge here had evidence of intended



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30609    Document: 00513349152     Page: 2   Date Filed: 01/20/2016



                                 No. 15-30609
malicious harm inflicted on plaintiff by defendants, and that question was put
to a jury.
      The jury found that defendants used excessive force, acting with “malice,
willfully, intentionally or with callous and reckless indifference to Plaintiff’s
constitutional rights.”
      The district judge made no legal error or abuse of discretion.
      AFFIRMED.




                                       2